Citation Nr: 0739148	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 
through December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2006.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  By way of a July 1967 decision, the Board of Veterans' 
Appeals denied service connection for a right knee 
disability.  

2.  Evidence received since the July 1967 Board decision is 
new to the record in that it was not previously submitted to 
agency decision makers; but is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in January 2003, March 2003, 
November 2006, March 2007 and June 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), private medical records, and records 
from the Jackson VA medical center.  In addition, the RO made 
several attempts to obtain additional treatment records from 
the New Orleans VAMC for the period from 1966 through 1968, 
and records from Sheppard Air Force Base; however, no 
additional records were found at either location.  VA has no 
duty to inform or assist that was unmet.

Pertinent VA regulations state that unless the chairman of 
the Board orders reconsideration, and with a few other 
exceptions not relevant in this case, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 C.F.R. § 20.1100(a) (2007).  Here, the veteran's claim of 
service connection for a right knee disability was denied by 
a Board decision dated in July 1967.  As such, this 1967 
decision represents a final decision.  The Board concluded 
that the veteran injured his right knee prior to service, and 
that no evidence established that there was an increase in 
severity of the preexisting knee disability during service.  
Specifically, the Board noted that while in service, the 
veteran received remedial surgery to correct his preexisting 
disability, and stated that after this remedial surgery in 
September 1962, there was no further significant difficulty 
with the right knee until he injured it again after service, 
while swimming in June 1966.  In addition, the Board noted 
that although the veteran complained of twisting his right 
leg and hurting his knee in August 1962, the Board concluded 
that his present disability was not a result of twisting his 
leg in service.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

The Board notes that the regulations governing new and 
material evidence were revised effective with claims received 
August 29, 2001, and thereafter.  However, because the 
veteran's claim to reopen was received in September 2000, 
before the new regulations became effective, the claim will 
be adjudicated under the regulations in effect prior to the 
change.

The pertinent law states that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  In addition, a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.

At the time of the Board decision denying service connection 
for a right knee disability, the evidence of record consisted 
of the veteran's SMRs; a certificate of physician by F.C.M., 
M.D., dated in February 1966 stating that the veteran was 
playing football and injured his right knee in service in 
September 1962, and noting that his knee was operated on at 
that time, and stating that then-current x-rays were negative 
for evidence of fracture or dislocation; records from the 
Baton Rouge General Hospital dated in June 1966 noting that 
the veteran was injured while swimming and had a swollen and 
painful right knee, and showing a diagnosis of a fracture of 
the posterior tibial spine of the right knee; a July 1966 VA 
orthopedic examination noting that the veteran injured his 
knee playing football in 1962 and noted post-operative status 
of right arthrotomy with very considerable accumulation of 
fluid in the joint; a November 1966 letter from S.M., M.D., 
noting a history of some knee difficulty; a December 1966 
statement from the veteran's high school coach stating that 
to his knowledge the veteran had no injury to his knee prior 
to service; and a December 1966 letter from F.C.M., M.D., 
noting that the veteran gave a history of sustaining an 
injury in September 1962 while playing football, and the 
veteran also complained of a sprained ankle while in service.  
In this letter, Dr. M. opined that the veteran had sustained 
some injury to his right knee prior to going into the 
service, and had been able to carry on without difficulty 
after recovering from this injury, and noting that it was not 
until his injury in September 1962, that the veteran began to 
have recurrent problems with his knee.  In sum, Dr. M. 
believed that the veteran sustained a significant injury 
while playing football in the service, and that his 
disability should be considered from that standpoint.

Evidence added to the record since the Board's July 1967 
decision includes orthopedic consultations and outpatient 
treatment records from the New Orleans VAMC, dated from 
November 1966 to November 1968, a transcript of a hearing 
before the Board of Veterans' Appeals dated in July 2006, a 
June 2007 statement from the veteran, and voluminous 
outpatient treatment records from the Jackson VA medical 
center (VAMC), dated from August 2000 through June 2006.

Here, the New Orleans VAMC treatment reports contain an 
orthopedic consultation dated in December 1966, diagnosing 
the veteran with post-operative arthrotomy and lateral 
meniscectomy of the right knee and noting that the veteran 
was assigned to physical therapy and had been ambulating 
satisfactorily on crutches.  Treatment reports from the New 
Orleans VAMC also include an October 1967 Hospital summary 
noting that a patellectomy was performed at this admission, 
and stating that previous surgery was performed for chronic 
dislocating right patella, and noting that the veteran 
developed severe chondromalacia of the right patella.  These 
records also include a medical history noting that the 
veteran received a football injury to his right knee in 1962, 
and that at that time half of his medial meniscus was 
removed.

Outpatient treatment records from the Jackson VAMC, contain 
complaints and treatment related to the right knee, including 
a February 2004 entry from the orthopedic clinic noting that 
an x-ray of the right knee showed complete loss of lateral 
compartment and malleolus malformation, lack of patella and 
surgical changes in the tibia, and a May 2006 x-ray of the 
right knee noted moderate to severe narrowing of the lateral 
joint compartments of the right knee.  The records also note 
that the veteran underwent a left knee arthroscopy in June 
2006, and contain other entries unrelated to the veteran's 
knees.

Despite this newly added evidence from both the New Orleans 
and Jackson VAMC noting complaints and treatment related to 
the veteran's right knee, none of these records addresses the 
central issue of whether any current right knee disability 
began during his period of service or whether a pre-existing 
right knee injury increased in severity during service.  
Thus, the Board finds that the evidence received since the 
July 1967 Board decision is not material because the evidence 
does not bear directly and substantially upon the specific 
matter under consideration-i.e., the newly added evidence 
does not associate any current knee disability with the 
veteran's military service; and therefore is not so 
significant that it must be considered in order to fairly 
decide the claim.  

Further, the Board notes that the veteran's testimony at his 
July 2006 Board hearing, and his June 2007 statement, 
provides greater detail regarding his contentions about what 
happened in service, but it is not new and material evidence.  
The determinative, but missing, evidence would be medical 
evidence that the veteran's right knee disability either 
began during, or worsened during his period of military 
service.  The veteran is not competent to provide such 
medical information regarding the nature of a disease or its 
progression; consequently, his testimony is not so 
significant that it must be considered in order to fairly 
decide the claim.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a right knee disability has 
not been received, and the application to reopen will 
therefore be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a right knee 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


